PER CURIAM. This matter coming on for consideration by the Court upon Report of the Board of Commissioners of the State Bar of New Mexico, charging Respondent, Edward M. Campbell, with unethical and unprofessional conduct in the practice of law, and including Findings of Fact, Conclusions of Law and Recommendations, and the Court being sufficiently advised in the premises, and the Respondent appearing in person; Chief Justice COMPTON, Mr. Justice CARMODY, Mr. Justice CHAVEZ, Mr. Justice NOBLE and Mr. Justice MOISE concurring, It is ordered that the Report of Referees filed herein be and the same is hereby adopted in its entirety. It is further ordered that the Respondent, Edward M. Campbell, be and he is hereby adjudged guilty of unprofessional and unethical conduct in the practice of law, as fully set forth in the Report of Referees, and the said Edward M. Campbell be and he is hereby in open Court censured and reprimanded for such unethical and unprofessional conduct in the practice of law.